DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This office action is in response to Applicant’s argument/remarks filed on 09/12/2022.
Applicant's arguments with respect to claims 1 and 9 have been fully considered but they are not persuasive because of the following reason:
Applicant argues that:
The term "signal booster" is used in the Specification interchangeably with the term "bidirectional amplifier" (See e.g., 0039). Thus a "signal booster" is properly understood to be a device that receives, processes and transmits signals in both an uplink and a downlink direction. Thus, a combination of separate devices (master unit 104 and remote unit 108) that communicate wirelessly cannot collectively be a "signal booster". Applicant respectfully submits that neither the master unit 104 or the remote unit 108 disclosed by Lange constitutes a "signal booster" having all of the claim elements of claim 1 or 9. Specifically, the master unit 104 disclosed by Lange lacks a "a second demodulator to demodulate the second signal received from the terminal equipment" as recited in claim 1 and 13. Lange only discloses that the master unit 104 may have demodulators in the filter banks of carrier modules 208a, 208b, which receive signals in the downlink direction (i.e. from the base station to the subscriber units). Fig. 3 of Lange highlights this point, showing that the downlink carrier units 208 of the master unit 104 have demodulators, filters and decimators, while the downlink carrier units 210 of the remote unit 108 do not have demodulators, and instead have interpolators, filters and modulators. Similarly, the remote unit 108 disclosed by Lange lacks a "first demodulator to demodulate the first signal received from the base station." Lange only discloses that the remote unit 108 may have demodulators in the filter banks of the carrier modules in the uplink direction (i.e. from the subscriber units to the base station). (see remarks and pages 6-7). 
Examiner respectfully disagrees for the following reason:
Examiner indicated in the office action, the DAS 102 (i.e., combination of master unit 104 and remote units 108) is equated as “signal booster”. Further, in Paras. [0024]-[0025], Lange clearly teaches, DAS 102 receives downlink signals from the base station 101 and transmit uplink signals to the base stations when in communication with the terminal devices (i.e., electronic devices used to communicate voice and/or data via a telecommunications system) in one or more coverage zones serviced by the DAS 102. Thus, it is clear that DAS can provide bidirectional communication between base station and terminal devices. Further, it is very well-known in the telecommunication industry, that a distributed antenna system ("DAS") can be used to extend wireless coverage in an area. Thus, DAS can be equated as “signal booster”. 
Further, Examiner respectfully submits that neither  the master unit 104 nor  the remote unit 108 individually is equated as a “signal booster”, it is rather the combination of both as whole is equated as “signal booster”. The combination of the master unit 104 and the remote unit 108, teaches each and every limitations of claim 1 that includes  “a second demodulator to demodulate the second signal received from the terminal equipment” done by remote unit 108  (see Para. [0039]) and “first demodulator to demodulate the first signal received from the base station” done by master unit 104. 
Thus, contrary to the Applicant’s arguments, the combination of master unit 104 and remote units 108 as a whole (i.e., Signal booster) teaches each and every limitations of claims 1 and 9.  Therefore, rejections have been maintained. 
Rejections for claims 6 and 14 are also maintained for the reason set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lange (US 20150229386, hereinafter “Lange”).
Regarding claim 1, Lange discloses,
“An antenna extension coverage system (i.e., distributed antenna system (DAS) 102; Fig. 1) comprising: a signal booster (i.e., combination of master unit 104 and remote units 108) for processing a first signal received from a base station (The unit 104 can receive downlink signals from the base stations 101a, 101b, Paras. [0024]-[0025]) and transmitting said processed first signal to terminal equipment in a downlink direction (The DAS 102 can communicate these signals via a unit 104 (e.g., a master unit or base station router) and remote units 108a, 108b, 108c that service one or more coverage zones. The remote units 108a, 108b, 108c can include remote antenna units or other devices that can include or be communicatively coupled to one or more antennas. Remote units 108a, 108b, 108c can be configured to wirelessly communicate signals with terminal devices, Paras. [0024]-[0025]), and for processing a second signal received from said terminal equipment (The unit 104  transmit uplink signals to the base stations 101a, 101b, Paras. [0024]-[0025]) and transmitting said processed second signal to said base station in an uplink direction (The DAS 102 can communicate these signals via a unit 104 (e.g., a master unit or base station router) and remote units 108a, 108b, 108c that service one or more coverage zones. The remote units 108a, 108b, 108c can include remote antenna units or other devices that can include or be communicatively coupled to one or more antennas. Remote units 108a, 108b, 108c can be configured to wirelessly communicate signals with terminal devices, Paras. [0024]-[0025]); wherein the signal booster comprises a first demodulator (Fig. 3; elements 302) to demodulate the first signal received from the base station (each of the carrier modules 208a, 208b can include one or more demodulators, each of which can be communicatively coupled to one or more bandpass filters or other suitable filters. The demodulators and filters can split the multicarrier downlink signal into multiple downlink signals corresponding to respective carriers, Fig. 2 and Para. [0035]), a first modulator  (Fig. 3; elements 310) for modulating the demodulated first signal before transmitting the modulated first signal to the terminal equipment in the downlink direction (A remote unit can include modulators for up-converting the narrowband downlink signals, Para. [0017]), a second demodulator to demodulate the second signal received from the terminal equipment (In the uplink direction, uplink signals received by the antenna 218 can be down-converted to IF using the down-conversion module 220. The ADC 222 can convert the IF uplink signals into digital uplink signals. The carrier modules 224a, 224b can include demodulators and filters for generating narrowband uplink signals for transmission to the unit 104, Para. [0039]-[0042]), and a second modulator for modulating the demodulated second signal before transmitting the modulated second signal to the base station in the uplink direction (In the uplink direction, uplink signals received by the antenna 218 can be down-converted to IF using the down-conversion module 220. The ADC 222 can convert the IF uplink signals into digital uplink signals. The carrier modules 224a, 224b can include demodulators and filters for generating narrowband uplink signals for transmission to the unit 104, Fig. 2 and Paras. [0039]-[0042]).”
Regarding claim 2, Lange discloses,
“wherein first modulator outputs the modulated first signal with a center frequency that is the same of different than the first signal received by the signal booster from the base station in the downlink direction (Each of the filters 304a-k, 314a-k can be, for example, a bandpass filter having a center frequency that is the same as or otherwise corresponds to a center frequency of each frequency shifted signal, Paras. [0051]-[0054]).”
Regarding claim 3, Lange discloses,  
“wherein the signal booster further comprises a third demodulator ( As depicted in FIG. 3, each of the filter banks 301a, 301b can include a set of k complex de-modulators (i.e., demodulators 302a-k, 312a-k)) to demodulate a third signal received from the base station  (each of the carrier modules 208a, 208b can include one or more demodulators, each of which can be communicatively coupled to one or more bandpass filters or other suitable filters. The demodulators and filters can split the multicarrier downlink signal into multiple downlink signals corresponding to respective carriers, Fig. 2 and Para. [0035]), a third modulator (The filter bank 307a can include modulators 310a-k. The filter bank 307b can include  modulators 320a-k, Fig. 3) for modulating the demodulated third signal before transmitting the modulated third signal to the terminal equipment in the downlink direction (A remote unit can include modulators for up-converting the narrowband downlink signals, Para. [0017]), a fourth demodulator to demodulate a fourth signal received from the terminal equipment (In the uplink direction, uplink signals received by the antenna 218 can be down-converted to IF using the down-conversion module 220. The ADC 222 can convert the IF uplink signals into digital uplink signals. The carrier modules 224a, 224b can include demodulators and filters for generating narrowband uplink signals for transmission to the unit 104, Para. [0039]-[0042]), and a fourth modulator for modulating the demodulated fourth signal before transmitting the modulated fourth signal to the base station in the uplink direction (In the uplink direction, uplink signals received by the antenna 218 can be down-converted to IF using the down-conversion module 220. The ADC 222 can convert the IF uplink signals into digital uplink signals. The carrier modules 224a, 224b can include demodulators and filters for generating narrowband uplink signals for transmission to the unit 104, Fig. 2 and Paras. [0039]-[0042]).”
Regarding claim 4, Lange discloses,  
“wherein the signal booster further comprises a microcontroller electrically coupled to and controlling the operation of said modulators and demodulators (one or more of the filter banks 301a, 301b, 307a, 307b can be implemented using a processing device that can execute suitable program code. Non-limiting examples of a processing device include a microprocessor, an application-specific integrated circuit ("ASIC"), a field-programmable gate array ("FPGA"), or other suitable processing device, Paras. [0058]).”
Regarding claim 5, Lange discloses,  
“wherein the microcontroller ascertains the modulation scheme ( Each of the modulators 310a-k, 320a-k can up-convert a respective narrowband downlink signal. A set of narrowband downlink signals can be combined to generate a combined by the combiner 211 to generate a multicarrier downlink signal, Para. [0055]) and center frequency of signals received by said demodulators on a per channel basis (Each of the filters 304a-k, 314a-k for a given one of the filter banks 301a, 301b can be configured with the same passband with the bandwidth BWn. Each of the filters 304a-k, 314a-k can be, for example, a bandpass filter having a center frequency that is the same as or otherwise corresponds to a center frequency of each frequency shifted signal, Paras. [0051]-[0054]) by relying on information provided by a system operator (the unit 104 can receive downlink signals having frequencies in frequency bands that are used by multiple telecommunications operators. Each telecommunications operator can communicate signals using one or more types of telecommunications technology (e.g., GSM, UMTS, LTE, CDMA, etc.), Paras. [0124]-0[127]).”
Regarding claim 7, Lange discloses, 
“wherein the microcontroller ascertains the modulation scheme( Each of the modulators 310a-k, 320a-k can up-convert a respective narrowband downlink signal. A set of narrowband downlink signals can be combined to generate a combined by the combiner 211 to generate a multicarrier downlink signal, Para. [0055]) and center frequency of signals received by said demodulators on a per channel basis (Each of the filters 304a-k, 314a-k for a given one of the filter banks 301a, 301b can be configured with the same passband with the bandwidth BWn. Each of the filters 304a-k, 314a-k can be, for example, a bandpass filter having a center frequency that is the same as or otherwise corresponds to a center frequency of each frequency shifted signal, Paras. [0051]-[0054]) by relying on information provided by said base station (the unit 104 can receive downlink signals having frequencies in frequency bands that are used by multiple telecommunications operators. Each telecommunications operator can communicate signals using one or more types of telecommunications technology (e.g., GSM, UMTS, LTE, CDMA, etc.), Paras. [0124]-0[127]).” 
Regarding claim 8, Lange discloses, 
“wherein the microcontroller receives instructions from a system operator  (the unit 104 can receive downlink signals having frequencies in frequency bands that are used by multiple telecommunications operators. Each telecommunications operator can communicate signals using one or more types of telecommunications technology (e.g., GSM, UMTS, LTE, CDMA, etc.), Paras. [0124]-0[127]) that include an indication of the channel (Different sets of the narrowband downlink signals can represent respective carriers. A set of the narrowband downlink signals can represent a modulated waveform that corresponds to channels for any other suitable telecommunication technology, Paras. [0044]-[0045]) in which each of said demodulators and modulators are required to tune in (The filter bank 301a can include multiple signal paths that respectively include demodulators 302a-k and he filter bank 301b can include multiple signal paths that respectively include demodulators 312a-k, Para. [0046] and the filter bank 307a can include modulators 310a-k and the filter bank 307b can include  modulators 320a-k, Para. [0054]), an indication of which modulation scheme is to be implemented by each said modulators (filter bank comprises modulators configured for up-converting respective narrowband downlink signals from the set of narrowband downlink signals, Para. [0053]-[0056]), which demodulation scheme is to be implemented by each said demodulators (The demodulators and filters can split the multicarrier downlink signal into multiple downlink signals corresponding to respective carriers, Paras. [0035]-[0037]), and instructions for implementing a demodulator to the modulator routing scheme (see, signal routing from Filter bank 301 to filter band 307 via transport network 209, in Fig. 3).”
Regarding claim 9, Lange discloses,
“An antenna extension coverage system (i.e., distributed antenna system (DAS) 102; Fig. 1) comprising: a distributed antenna system (i.e., distributed antenna system (DAS) 102; Fig. 1) comprising a master unit (master unit 104; Fig. 1) in communication with a remote unit (remote unit 108; Fig. 1), the distributed antenna system processing a first signal received from a base station (The unit 104 can receive downlink signals from the base stations 101a, 101b, Paras. [0024]-[0025]) and transmitting said processed first signal to terminal equipment in a downlink direction (The DAS 102 can communicate these signals via a unit 104 (e.g., a master unit or base station router) and remote units 108a, 108b, 108c that service one or more coverage zones. The remote units 108a, 108b, 108c can include remote antenna units or other devices that can include or be communicatively coupled to one or more antennas. Remote units 108a, 108b, 108c can be configured to wirelessly communicate signals with terminal devices, Paras. [0024]-[0025]), and processing a second signal received from said terminal equipment (The unit 104  transmit uplink signals to the base stations 101a, 101b, Paras. [0024]-[0025]) and transmitting said processed second signal to said base station in an uplink direction (The DAS 102 can communicate these signals via a unit 104 (e.g., a master unit or base station router) and remote units 108a, 108b, 108c that service one or more coverage zones. The remote units 108a, 108b, 108c can include remote antenna units or other devices that can include or be communicatively coupled to one or more antennas. Remote units 108a, 108b, 108c can be configured to wirelessly communicate signals with terminal devices, Paras. [0024]-[0025]); wherein the distributed antenna system comprises a first demodulator (Fig. 3; elements 302) to demodulate the first signal received from the base station (each of the carrier modules 208a, 208b can include one or more demodulators, each of which can be communicatively coupled to one or more bandpass filters or other suitable filters. The demodulators and filters can split the multicarrier downlink signal into multiple downlink signals corresponding to respective carriers, Fig. 2 and Para. [0035]), a first modulator  (Fig. 3; elements 310) for modulating the demodulated first signal before transmitting the modulated first signal to the terminal equipment in the downlink direction (A remote unit can include modulators for up-converting the narrowband downlink signals, Para. [0017]), a second demodulator to demodulate the second signal received from the terminal equipment (In the uplink direction, uplink signals received by the antenna 218 can be down-converted to IF using the down-conversion module 220. The ADC 222 can convert the IF uplink signals into digital uplink signals. The carrier modules 224a, 224b can include demodulators and filters for generating narrowband uplink signals for transmission to the unit 104, Para. [0039]-[0042]), and a second modulator for modulating the demodulated second signal before transmitting the modulated second signal to the base station in the uplink direction (In the uplink direction, uplink signals received by the antenna 218 can be down-converted to IF using the down-conversion module 220. The ADC 222 can convert the IF uplink signals into digital uplink signals. The carrier modules 224a, 224b can include demodulators and filters for generating narrowband uplink signals for transmission to the unit 104, Fig. 2 and Paras. [0039]-[0042]).”
Regarding claim 10, Lange discloses,
“wherein first modulator outputs the modulated first signal with a center frequency that is the same of different than the first signal received by the distributed antenna system from the base station in the downlink direction (Each of the filters 304a-k, 314a-k can be, for example, a bandpass filter having a center frequency that is the same as or otherwise corresponds to a center frequency of each frequency shifted signal, Paras. [0051]-[0054]).”
Regarding claim 11, Lange discloses,  
“wherein the distributed antenna further comprises a third demodulator ( As depicted in FIG. 3, each of the filter banks 301a, 301b can include a set of k complex de-modulators (i.e., demodulators 302a-k, 312a-k)) to demodulate a third signal received from the base station  (each of the carrier modules 208a, 208b can include one or more demodulators, each of which can be communicatively coupled to one or more bandpass filters or other suitable filters. The demodulators and filters can split the multicarrier downlink signal into multiple downlink signals corresponding to respective carriers, Fig. 2 and Para. [0035]), a third modulator (The filter bank 307a can include modulators 310a-k. The filter bank 307b can include  modulators 320a-k, Fig. 3) for modulating the demodulated third signal before transmitting the modulated third signal to the terminal equipment in the downlink direction (A remote unit can include modulators for up-converting the narrowband downlink signals, Para. [0017]), a fourth demodulator to demodulate a fourth signal received from the terminal equipment (In the uplink direction, uplink signals received by the antenna 218 can be down-converted to IF using the down-conversion module 220. The ADC 222 can convert the IF uplink signals into digital uplink signals. The carrier modules 224a, 224b can include demodulators and filters for generating narrowband uplink signals for transmission to the unit 104, Para. [0039]-[0042]), and a fourth modulator for modulating the demodulated fourth signal before transmitting the modulated fourth signal to the base station in the uplink direction (In the uplink direction, uplink signals received by the antenna 218 can be down-converted to IF using the down-conversion module 220. The ADC 222 can convert the IF uplink signals into digital uplink signals. The carrier modules 224a, 224b can include demodulators and filters for generating narrowband uplink signals for transmission to the unit 104, Fig. 2 and Paras. [0039]-[0042]).”
Regarding claim 12, Lange discloses,  
“wherein the distributed antenna further comprises a microcontroller electrically coupled to and controlling the operation of said modulators and demodulators (one or more of the filter banks 301a, 301b, 307a, 307b can be implemented using a processing device that can execute suitable program code. Non-limiting examples of a processing device include a microprocessor, an application-specific integrated circuit ("ASIC"), a field-programmable gate array ("FPGA"), or other suitable processing device, Paras. [0058]).”
Regarding claim 13, Lange discloses,  
“wherein the microcontroller ascertains the modulation scheme ( Each of the modulators 310a-k, 320a-k can up-convert a respective narrowband downlink signal. A set of narrowband downlink signals can be combined to generate a combined by the combiner 211 to generate a multicarrier downlink signal, Para. [0055]) and center frequency of signals received by said demodulators on a per channel basis (Each of the filters 304a-k, 314a-k for a given one of the filter banks 301a, 301b can be configured with the same passband with the bandwidth BWn. Each of the filters 304a-k, 314a-k can be, for example, a bandpass filter having a center frequency that is the same as or otherwise corresponds to a center frequency of each frequency shifted signal, Paras. [0051]-[0054]) by relying on information provided by a system operator (the unit 104 can receive downlink signals having frequencies in frequency bands that are used by multiple telecommunications operators. Each telecommunications operator can communicate signals using one or more types of telecommunications technology (e.g., GSM, UMTS, LTE, CDMA, etc.), Paras. [0124]-0[127]).”
Regarding claim 15, Lange discloses, 
“wherein the microcontroller ascertains the modulation scheme( Each of the modulators 310a-k, 320a-k can up-convert a respective narrowband downlink signal. A set of narrowband downlink signals can be combined to generate a combined by the combiner 211 to generate a multicarrier downlink signal, Para. [0055]) and center frequency of signals received by said demodulators on a per channel basis (Each of the filters 304a-k, 314a-k for a given one of the filter banks 301a, 301b can be configured with the same passband with the bandwidth BWn. Each of the filters 304a-k, 314a-k can be, for example, a bandpass filter having a center frequency that is the same as or otherwise corresponds to a center frequency of each frequency shifted signal, Paras. [0051]-[0054]) by relying on information provided by said base station (the unit 104 can receive downlink signals having frequencies in frequency bands that are used by multiple telecommunications operators. Each telecommunications operator can communicate signals using one or more types of telecommunications technology (e.g., GSM, UMTS, LTE, CDMA, etc.), Paras. [0124]-0[127]).” 
Regarding claim 16, Lange discloses, 
“wherein the microcontroller receives instructions from a system operator  (the unit 104 can receive downlink signals having frequencies in frequency bands that are used by multiple telecommunications operators. Each telecommunications operator can communicate signals using one or more types of telecommunications technology (e.g., GSM, UMTS, LTE, CDMA, etc.), Paras. [0124]-0[127]) that include an indication of the channel (Different sets of the narrowband downlink signals can represent respective carriers. A set of the narrowband downlink signals can represent a modulated waveform that corresponds to channels for any other suitable telecommunication technology, Paras. [0044]-[0045]) in which each of said demodulators and modulators are required to tune in (The filter bank 301a can include multiple signal paths that respectively include demodulators 302a-k and he filter bank 301b can include multiple signal paths that respectively include demodulators 312a-k, Para. [0046] and the filter bank 307a can include modulators 310a-k and the filter bank 307b can include  modulators 320a-k, Para. [0054]), an indication of which modulation scheme is to be implemented by each said modulators (filter bank comprises modulators configured for up-converting respective narrowband downlink signals from the set of narrowband downlink signals, Para. [0053]-[0056]), which demodulation scheme is to be implemented by each said demodulators (The demodulators and filters can split the multicarrier downlink signal into multiple downlink signals corresponding to respective carriers, Paras. [0035]-[0037]), and instructions for implementing a demodulator to the modulator routing scheme (see, signal routing from Filter bank 301 to filter band 307 via transport network 209, in Fig. 3).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lange and further in view of Su (US 8755467, hereinafter “Su”).
Regarding claim 6, Lange discloses everything claimed as applied above (see claim 4), however Lange does not explicitly disclose, “wherein the microcontroller ascertains the modulation scheme and center frequency of signals received by said demodulators on a per channel basis by applying an automatic modulation classifier function.”
In a similar field of endeavor, Su discloses, “wherein the microcontroller ascertains the modulation scheme and center frequency of signals received (This embodiment illustrates the processing sequence of the estimations of center frequency, bandwidth, SNR, and symbol rate, and gives a top-level view of automatic modulation classification of linearly modulated digital signals, Col. 10; lines 60-Col. 11; lines 22) by said demodulators on a per channel basis by applying an automatic modulation classifier function (FIG. 2 is a conceptual block diagram depicting a simplified version of the multi-sensor non-cooperative demodulation device 10, comprising a group of sensors, a signal fusion sensor, a means for signal demodulation that generates a demodulated signal, and a means for automatic modulation classification to estimate a modulation scheme, Col. 6; lines 23-55).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Lange by specifically providing wherein the microcontroller ascertains the modulation scheme and center frequency of signals received by said demodulators on a per channel basis by applying an automatic modulation classifier function, as taught by Su for the purpose of providing a more effective signal monitoring and improved demodulation, without suffering from the limitations, shortcomings and difficulties of existing technology (Col. 2; lines 39-44).
Regarding claim 14, Lange discloses everything claimed as applied above (see claim 12), however Lange does not explicitly disclose, “wherein the microcontroller ascertains the modulation scheme and center frequency of signals received by said demodulators on a per channel basis by applying an automatic modulation classifier function.”
In a similar field of endeavor, Su discloses, “wherein the microcontroller ascertains the modulation scheme and center frequency of signals received (This embodiment illustrates the processing sequence of the estimations of center frequency, bandwidth, SNR, and symbol rate, and gives a top-level view of automatic modulation classification of linearly modulated digital signals, Col. 10; lines 60-Col. 11; lines 22) by said demodulators on a per channel basis by applying an automatic modulation classifier function (FIG. 2 is a conceptual block diagram depicting a simplified version of the multi-sensor non-cooperative demodulation device 10, comprising a group of sensors, a signal fusion sensor, a means for signal demodulation that generates a demodulated signal, and a means for automatic modulation classification to estimate a modulation scheme, Col. 6; lines 23-55).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Lange by specifically providing wherein the microcontroller ascertains the modulation scheme and center frequency of signals received by said demodulators on a per channel basis by applying an automatic modulation classifier function, as taught by Su for the purpose of providing a more effective signal monitoring and improved demodulation, without suffering from the limitations, shortcomings and difficulties of existing technology (Col. 2; lines 39-44).


Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20210111763: The invention is related to a distributed antenna system for providing extended signal coverage within an indoor area is disclosed. In the system, a master unit receives a first modulated signal from an outdoor base transceiver station, and relays the modulated signal to a remote unit through a distribution network. The master unit also receives a base band signal originating outside the indoor area, and transmits the baseband signal to a micro base transceiver station through the distribution network. 
	US 20210029564: The invention is related to a  method for leveling and optimizing a distributed antenna system (DAS) includes determining a position of a test user equipment (UE); identifying one or more remote antenna units (RAUs) of a plurality of RAUs of the DAS in a vicinity of the test UE that contribute to down-link test signals received by the test UE at the position; transmitting downlink test signals from each RAU of the one or more RAUs to the test UE at the position.
	US 20210029558: The invention is related to a distributed antenna system comprises a master unit communicatively coupled to a base station; and a remote unit communicatively coupled to the master unit via a communication medium and located remotely from the master unit, wherein the remote unit includes an internal clock; wherein the master unit is configured to: send a message to the remote unit including a list of service frequencies and applied standards for the base station.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641